Exhibit 10.35

AMENDMENT TO THE

MARCHEX, INC. 2003 AMENDED AND RESTATED STOCK INCENTIVE PLAN

Effective May 7, 2010, the Marchex, Inc. 2003 Amended and Restated Stock
Incentive Plan (the “Plan”) shall be amended as follows:

 

  1. The last sentence of Paragraph 2 of the Plan shall be deleted and replaced
by the following:

The Plan provides for the granting of ISOs, Non-Qualified Options, Stock Grants,
and Restricted Stock Units.

 

  2. A new Paragraph 7A shall be added to the Plan immediately following
Paragraph 7 of the Plan as follows:

7A Terms and Conditions of Restricted Stock Units.

The following rules apply to awards of Restricted Stock Units:

Restricted Stock Units may be granted under this Plan. Awards of Restricted
Stock Units shall be evidenced by Restricted Stock Unit Agreements specifying
the number of Restricted Stock Units subject to the award, in such form as the
Administrator shall from time to time establish. Restricted Stock Unit
Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:

(a) Grant of Restricted Stock Unit Awards

Awards of Restricted Stock Units may be granted upon such conditions as the
Administrator shall determine, including, without limitation, upon the
attainment of one or more performance conditions.

(b) Purchase Price

No monetary payment (other than applicable tax withholding, if any) shall be
required as a condition of receiving an award of a Restricted Stock Unit, the
consideration for which shall be services actually rendered to the Company or an
Affiliate. Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish consideration in the form of cash
or past services having a value not less than the par value of the Shares issued
upon settlement of the Restricted Stock Unit.

 

-1-



--------------------------------------------------------------------------------

(c) Vesting

Restricted Stock Units may (but need not) be made subject to vesting conditions
based upon the satisfaction of such service requirements, conditions,
restrictions or performance criteria set forth in the Restricted Stock Unit
Agreement evidencing such award.

(d) Voting Rights and Dividend Rights

Participants shall have no voting rights or dividend rights with respect to
Shares represented by Restricted Stock Units until the date of the issuance of
such Shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).

(e) Effect of Termination of Service

Unless otherwise set forth in the Restricted Stock Unit Agreement, if a
Participant’s service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units which remain
subject to vesting conditions as of the date of the Participant’s termination of
service.

(f) Settlement of Restricted Stock Unit Awards

The Company shall issue to a Participant on the date on which Restricted Stock
Units vest or on such other date set forth in the Restricted Stock Unit
Agreement one (1) Share (and/or any other new, substituted or additional
securities or other property pursuant to an adjustment described above) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes, if any.

(g) Nontransferability of Restricted Stock Unit Awards

The right to receive Shares pursuant to a Restricted Stock Unit Agreement shall
not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to a Restricted Stock
Unit granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

-2-



--------------------------------------------------------------------------------

  3. Paragraph 10 of the Plan shall be amended by the addition of the following
new sentence at the end thereof:

In addition, with respect to the grant of a Restricted Stock Unit, a Participant
shall not have rights as a stockholder with respect to any Shares covered by
such Stock Right until the Restricted Stock Unit is settled and such Shares are
registered in the name of the Participant.

 

  4. The first sentence of Paragraph 11 of the Plan shall be deleted and
replaced by the following:

By its terms, a Stock Right granted to a Participant shall not be assignable or
transferable by the Participant other than (i) by will or by the laws of descent
and distribution, except that an optionee may transfer Stock Rights that are not
ISOs granted under the Plan to the Participant’s spouse or children or to a
trust or partnership for the benefit of the Participant or Participant’s spouse
or children, or (ii) as otherwise determined by the Administrator as set forth
in the applicable Option Agreement, Stock Grant Agreement or Restricted Stock
Unit Agreement.

 

  5. Paragraph 20 of the Plan shall be deleted and replaced by the following:

WITHHOLDING

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
arc required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
exercise, acceptance or settlement of a Stock Right or in connection with a
Disqualifying Disposition (as defined in Paragraph 21) or upon the lapsing of
any right of repurchase, the Company may withhold from the Participant’s
compensation, if any, or may require that the Participant advance in cash to the
Company, or to any Affiliate of the Company which employs or employed the
Participant, the amount of such withholdings unless a different withholding
arrangement, including the use of Shares or a promissory note, is authorized by
the Administrator (and permitted by law). For purposes hereof, the Fair Market
Value of the Shares withheld for purposes of payroll withholding shall be
determined in the manner provided in Paragraph 1 above, as of the most recent
practicable date prior to the date of exercise and shall not exceed the minimum

 

-3-



--------------------------------------------------------------------------------

amount required by law to be withheld. If the Fair Market Value of the Shares
withheld is less than the amount of payroll withholdings required, the
Participant may be required to advance the difference in cash to the Company or
the Affiliate employer. The Administrator in its discretion may condition the
exercise of an Option for less than the then Fair Market Value on the
Participant’s payment of such additional withholding.

 

  6. Paragraph 23 of the Plan shall be deleted and replaced by the following:

The Plan may be amended by the Administrator, including, without limitation, to
the extent necessary to qualify any or all outstanding Stock Rights granted
under the Plan or Stock Rights to be granted under the Plan for favorable
federal income tax treatment (including deferral of taxation upon exercise) as
may be afforded incentive stock options under Section 422 of the Code, and to
the extent necessary to qualify the Shares issuable upon exercise, acceptance or
settlement of any outstanding Stock Rights granted, or Stock Rights to be
granted, under the Plan for listing on any national securities exchange or
quotation in any national automated quotation system of securities dealers. Any
amendment approved by the Administrator which the Administrator determines is of
a scope that requires stockholder approval shall be subject to obtaining the
Requisite Stockholder Vote (as defined herein); provided, however, that the
Administrator may not, without obtaining the Requisite Stockholder Vote,
increase the maximum number of Shares for which Stock Rights may be granted
(except by operation of Paragraphs 3 and 16 above) or change the designation of
the class of persons eligible to receive ISOs under the Plan. Any modification
or amendment of the Plan shall not, without the consent of a Participant,
adversely affect his or her rights under a Stock Right previously granted to him
or her. With the consent of the Participant affected, the Administrator may
amend outstanding Option Agreements, Stock Grant Agreements, and Restricted
Stock Unit Agreements in a manner which may be adverse to the Participant but
which is not inconsistent with the Plan. In the discretion of the Administrator,
outstanding Option Agreements, Stock Grant Agreements, and Restricted Stock Unit
Agreements may be amended by the Administrator in a manner which is not adverse
to the Participant.

 

  7. Schedule A of the Plan shall be amended by the deletion of the definition
of “Stock Rights” and the replacement of the following as the definition of
“Stock Rights:”

“Stock Rights” means a right to Shares of the Company granted pursuant to the
Plan under an ISO, a Non-Qualified Option, a Stock Grant or a Restricted Stock
Unit.

 

-4-



--------------------------------------------------------------------------------

  8. Schedule A of the Plan shall be amended by the addition of the following
new definitions as follows:

“Restricted Stock Unit” means a right granted to a Participant pursuant to
Paragraph 7A to receive on a future date a Share.

“Restricted Stock Unit Agreement” means an agreement between the Company and a
Participant delivered pursuant to the Plan, evidencing the award of a Restricted
Stock Unit, in such form as the Administrator shall approve.

[Remainder of Page Intentionally Left Blank]

 

-5-